Title: To Thomas Jefferson from Henry Dearborn, 18 July 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir.
            War Department July 18th. 1803.
          
          I have the honor to propose the following persons for promotion in the Army of the U. States, Vizt., 
          Richard S. Blackburn Capt. of Artillerists to be Major in the same Corps, vice Jackson resigned 30th. April 1803—
          John Saunders Lt. of Artillerist to be Captain vice Blackburn promoted. Howell Cobb Lt. of Artillerists to be Captain vice Izard resigned June the 1st. 1803. Horatio Stark 2d. Lt. in the 1st. Regt. of Infy. to be 1st. Lieut. vice Whipple promoted 11th. April 1803. Anthony Campbell Ens. in the 1st. Regt. Infy. to be 2d. Lt., vice Stark promoted. 
          George Salmon 1st. Lt. in the 2d. Regt. of Infy. to be Captain, vice Butler deceased 6th. May 1803.
          William H. Woolridge 2d. Lt. in the 2d. Regt. to be 1st. Lt. vice Salmon promoted.—
          William Simmons Ensign in the 2d. Regt. of Infy. to be 2d. Lt. vice Wilkinson promoted 15th. Jany. 1803.
          Joseph Doyle Ensign in the 2d. Regt. of Infy to be 2d. Lt. vice Wooldridge promoted. 
          With high consideration &c.
          
        